Exhibit UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AND NOTES FOR THE SECOND QUARTER ENDING JUNE 30, 2009 PAN AMERICAN SILVER CORP. Consolidated Balance Sheets (Unaudited In thousands of US dollars) June 30, December 31, 2009 2008 Assets Current Cash $ 37,267 $ 26,789 Short-term investments (Note 6) 75,120 3,350 Accounts receivable 51,382 37,587 Income taxes receivable 17,668 13,480 Inventories (Note 7) 83,623 72,650 Unrealized gain on commodity and foreign currency contracts 5,194 10,829 Future income taxes 5,111 5,602 Prepaid expenses and other current assets 3,464 4,076 Total Current Assets 278,829 174,363 Mineral property, plant and equipment, net (Note 8) 683,832 697,061 Other assets (Note 9) 11,144 1,959 Total Assets $ 973,805 $ 873,383 Liabilities Current Accounts payable and other current liabilities (Note 10) $ 57,852 $ 58,287 Income taxes payable 884 6,727 Unrealized loss on commodity and foreign currency contracts 3,993 14,267 Total Current Liabilities 62,729 79,281 Provision for asset retirement and reclamation 58,830 57,323 Future income taxes 44,978 45,392 Total Liabilities 166,537 181,996 Non-controlling interests 6,369 5,746 Shareholders’ equity Share capital (authorized 200,000,000 common shares of no par value) 754,536 655,517 Contributed surplus 4,662 4,122 Accumulated other comprehensive loss (1,351 ) (232 ) Retained earnings 43,052 26,234 Total Shareholders’ Equity 800,899 685,641 Total Liabilities, Non-controlling interests and Shareholders’ Equity $ 973,805 $ 873,383 See accompanying notes to the consolidated financial statement. PAN AMERICAN SILVER CORP. Consolidated Statements of Operations (Unaudited in thousands of US dollars, except for share and per share amounts) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Sales $ 111,392 $ 104,079 $ 181,798 $ 212,829 Cost of sales 66,046 52,101 111,163 102,612 Depreciation and amortization 21,856 12,719 36,671 22,583 Mine operating earnings 23,490 39,259 33,964 87,634 General and administrative 2,498 3,751 4,765 5,347 Exploration and project development 2,161 1,008 2,802 1,722 Accretion of asset retirement obligation 754 671 1,447 1,343 Operating earnings 18,077 33,829 24,950 79,222 Interest and financing expenses (1,121 ) (155 ) (1,547 ) (618 ) Doubtful accounts provision (Note 5) (4,375 ) - (4,375 ) - Investment and other (expense) income (1,069 ) 1,214 (342 ) 1,477 Foreign exchange loss (1,152 ) (29 ) (318 ) (2,202 ) Net gains (losses) on commodity and foreign currency contracts 2,442 (1,077 ) 2,725 477 Net gain (loss) on sale of assets 37 (2 ) 53 1,098 Income before non-controlling interests and taxes 12,839 33,780 21,830 79,454 Non-controlling interests 63 28 32 (992 ) Income tax provision (2,694 ) (12,451 ) (5,044 ) (26,948 ) Net income for the period $ 10,208 $ 21,357 $ 16,818 $ 51,514 Earnings per share: Basic income per share (Note 12) $ 0.12 $ 0.26 $ 0.20 $ 0.65 Diluted income per share $ 0.12 $ 0.26 $ 0.20 $ 0.63 Weighted average number of shares outstanding (in thousands) Basic 87,230 80,786 85,694 79,680 Diluted 87,369 81,020 85,986 81,288 Consolidated Statements of Comprehensive Income (Unaudited – in thousands of US dollars) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Comprehensive income Net income for the period $ 10,208 $ 21,357 $ 16,818 $ 51,514 Unrealized (loss) gain on available for sale securities (net of tax) (2,329 ) 13,254 (1,080 ) 11,907 Reclassification adjustment for gains included in net income (net of tax) (35 ) (594 ) (39 ) (594 ) Comprehensive income $ 7,844 $ 34,017 $ 15,699 $ 62,827 See accompanying notes to the consolidated financial statements. PAN AMERICAN SILVER CORP. Consolidated Statements of Cash Flows (Unaudited - in thousands of US dollars) Three months ended Six months ended June 30, June 30, 2009 2008 2009 2008 Operating activities Net income $ 10,208 $ 21,357 $ 16,818 $ 51,514 Reclamation expenditures - (90 ) - (128 ) Items not involving cash: Depreciation and amortization 21,856 12,719 36,671 22,583 Asset retirement and reclamation accretion 754 671 1,447 1,343 Net (gain) loss on sale of assets (37 ) 2 (53 ) (1,098 ) Future income taxes 48 1,144 (2,022 ) 6,125 Non-controlling interests (63 ) (28 ) (32 ) 992 Unrealized losses on foreign exchange 2,370 3,915 2,150 3,915 Unrealized losses (gains) on commodity and foreign currency contracts (2,950 ) 5,086 (4,638 ) 4,467 Stock-based compensation 352 914 1,195 1,389 Changes in non-cash operating working capital (Note 13) (504 ) 5,103 (24,877 ) (20,844 ) Cash generated by operating activities 32,034 50,793 26,659 70,258 Investing activities Mining property, plant and equipment expenditures (net (19,654 ) (61,805 ) (38,306 ) (105,318 ) of accruals) Proceeds from (purchase of) sale of short-term investments 298 36,953 (73,332 ) 14,662 Proceeds from sale of assets 57 - 95 9,450 Purchase of other assets (3,360 ) (7,258 ) (5,015 ) (12,146 ) Cash used in investing activities (22,659 ) (32,110 ) (116,558 ) (93,352 ) Financing activities Proceeds from issuance of common shares (Note 11) 45 152 103,909 50,841 Share issue costs (39 ) - (5,592 ) - Dividends paid by subsidiaries to non controlling interests - (1,241 ) - (2,626 ) Contributions from non controlling interest 1,238 - 1,626 - (Repayments of) proceeds from advances on metal shipments and third party loans (2,583 ) 403 434 1,060 Cash (used in) generated by financing activities (1,339 ) (686 ) 100,377 49,275 Increase in cash during the period 8,036 17,997 10,478 26,181 Cash beginning of period 29,231 60,099 26,789 51,915 Cash end of period $ 37,267 $ 78,096 $ 37,267 $ 78,096 Supplemental Disclosures (Note 14) Interest paid $ - $ - $ - $ - Taxes paid $ 4,036 $ 7,487 $ 12,257 $ 16,326 See accompanying notes to the consolidated financial statements. PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the six months ended June 30, 2009 and 2008 (Unaudited - in thousands of US dollars, except for amounts of shares) Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive Loss Retained Earnings Total Balance, December 31, 2008 80,786,107 $ 655,517 $ 4,122 $ (232 ) $ 26,234 $ 685,641 Issued on the exercise of stock options 32,000 515 (139 ) - - 376 Issued on public offering (Note 11) 6,371,000 97,937 - - - 97,937 Issued as compensation 44,626 624 - - - 624 Shares cancelled (8,060 ) (57 ) - - - (57 ) Stock-based compensation on options granted - - 679 - - 679 Other comprehensive loss - - - (1,119 ) - (1,119 ) Net income - 16,818 16,818 Balance, June 30, 2009 87,225,673 $ 754,536 $ 4,662 $ (1,351 ) $ 43,052 $ 800,899 Common Shares Shares Amount Contributed Surplus Accumulated Other Comprehensive (Loss) Income Retained Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 129,371 3,310 (650 ) - - 2,660 Issued on the exercise of sharepurchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 25,069 877 - - - 877 Stock-based compensation on options granted - - 649 - - 649 Other comprehensive income - - - 11,313 - 11,313 Net income - 51,514 51,514 Balance, June 30, 2008 80,786,107 $ 655,517 $ 3,488 $ 2,663 $ 53,146 $ 714,814 See accompanying notes to the consolidated financial statements. Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at June 30, 2009 and December 31, 2008 and for the three and six month periods ended June 30, 2009 and 2008 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
